                                                                    Case 2:17-cr-00391-APG-VCF Document 114 Filed 08/17/21 Page 1 of 5




                                                                    1   PETER S. CHRISTIANSEN, ESQ.
                                                                        Nevada Bar No. 5254
                                                                    2   pete@christiansenlaw.com
                                                                        KENDELEE L. WORKS, ESQ.
                                                                    3   Nevada Bar No. 9611
                                                                    4   kworks@christiansenlaw.com
                                                                        CHRISTIANSEN LAW OFFICES
                                                                    5   810 S. Casino Center Blvd., Suite 104
                                                                        Las Vegas, Nevada 89101
                                                                    6   Tel: (702) 240-7979
                                                                    7   Fax: (866) 412-6992
                                                                        Attorneys for Defendant Dustin Lewis
                                                                    8
                                                                                                    UNITED STATES DISTRICT COURT
                                                                    9
                                                                                                              DISTRICT OF NEVADA
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                          UNITED STATES OF AMERICA,
                                                                   11                                                       Case No. 2:17-cr-00391-APG-VCF
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                                                 Plaintiff,
                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13     vs.
                                                                                                                                STIPULATION AND ORDER TO
                                                                   14     DUSTIN M. LEWIS,                                        CONTINUE SENTENCING
                                                                                                                                     (FIFTH REQUEST)
                                                                   15                            Defendant.

                                                                   16
                                                                   17           IT IS HEREBY STIPULATED AND AGREED, by and between the United States of

                                                                   18   America, by and through Steven Myhre, Assistant United States Attorney and Patrick Burns,
                                                                   19   Trial Attorney, Department of Justice, Tax Division, and Defendant, Dustin M. Lewis, by and

                                                                   20   through his attorneys, Peter S. Christiansen and Kendelee L. Works, that the Sentencing
                                                                   21   Hearing for Mr. Lewis, which is currently scheduled for August 17, 2021, be vacated and

                                                                   22   continued to a date and time convenient for this Court but no sooner than January 3, 2022.

                                                                   23           This is the fifth stipulated request for a continuance of Mr. Lewis’s sentencing date and is
                                                                   24   entered into for the following reasons:
                                                                   25           1. On March 30, 2020, the Chief Judge for the District of Nevada entered General
                                                                   26   Order 2020-05, regarding Authorization for Video and Teleconferencing Under the CARES Act

                                                                   27   and The Exigent Circumstances Created by COVID-19 and Related Coronavirus (hereinafter
                                                                   28   “General Order”). The General Order addresses the material effect upon the functioning of the
                                                                    Case 2:17-cr-00391-APG-VCF Document 114 Filed 08/17/21 Page 2 of 5




                                                                    1   Court brought on by the COVID-19 and Coronavirus pandemic and finds, among other things,
                                                                    2   that for the duration of the General Order, in-person Rule 32 felony sentencing hearings cannot
                                                                    3   be conducted in the District of Nevada without seriously jeopardizing public health and safety.
                                                                    4   The General Order further provides that Rule 32 sentencing hearings may, with the consent of
                                                                    5   the defendant (upon advice of counsel), proceed by video or teleconference in individual cases,
                                                                    6   provided that the presiding Court specifically finds that to delay the matter further will cause
                                                                    7   serious harm to the interests of justice. See also CARES ACT, H.R. 748, Public Law No. 116-
                                                                    8   136. On June 25, 2021, the Chief Judge extended the General Order to remain in effect until
                                                                    9   September 27, 2021, unless terminated earlier.
                                                                   10           2. The Court has previously ordered the continuance of the sentencing hearing in this
CHRISTIANSEN LAW OFFICES




                                                                   11   matter based on the health concerns articulated in the General Order and defendant Lewis’s
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12   desire for an in-person sentencing hearing.
                                 Las Vegas, Nevada 89101




                                                                   13           3. Defendant Lewis continues to desire an in-person Rule 32 sentencing hearing and
                                                                   14   the parties agree that further delay to accommodate an in-person hearing will not cause serious
                                                                   15   harm to the interests of justice. Accordingly, a continuance of the Rule 32 sentencing hearing to
                                                                   16   January 2022, which is outside the current duration of the General Order, is appropriate and will
                                                                   17   advance the health and safety interests articulated in the General Order.
                                                                   18           4. In addition to ongoing uncertainties and health concerns due to the COVID-19
                                                                   19   pandemic, the parties require at least until January 3, 2022, to determine their final positions on
                                                                   20   sentencing and to adequately prepare for the sentencing hearing. In particular, the parties
                                                                   21   continue to be engaged in discussions over issues related to sentencing that may impact not only
                                                                   22   the parties’ position on sentencing before the Court but may also assist the Court in determining
                                                                   23   a just sentence in this matter.
                                                                   24           5. Mr. Lewis is out of custody and does not object to this continuance.
                                                                   25           6. The Government likewise agrees to the continuance.
                                                                   26           7. The additional time requested herein is not sought for purposes of delay and the denial
                                                                   27   of this request could result in a miscarriage of justice.
                                                                   28


                                                                                                                          2
                                                                    Case 2:17-cr-00391-APG-VCF Document 114 Filed 08/17/21 Page 3 of 5




                                                                    1          WHEREFORE, for all the foregoing reasons, the parties respectfully request that the
                                                                    2   Court accept the Stipulation and continue the sentencing hearing in the matter to a date and time
                                                                    3   convenient to the Court on or after January 3, 2022.
                                                                    4   DATED: August 9, 2021.
                                                                    5
                                                                          CHRISTIANSEN LAW OFFICES                         UNITED STATES ATTORNEY
                                                                    6
                                                                    7     By /s/ Peter S. Christiansen                     By      /s/ Steven Myhre
                                                                            PETER S. CHRISTIANSEN                               STEVEN MYHRE
                                                                    8
                                                                            KENDELEE L. WORKS                                   Assistant United States Attorney
                                                                    9       Counsel for Dustin M. Lewis                         PATRICK BURNS
                                                                                                                                Trial Attorney
                                                                   10                                                           Department of Justice, Tax Division
CHRISTIANSEN LAW OFFICES




                                                                   11
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                       3
                                                                    Case 2:17-cr-00391-APG-VCF Document 114 Filed 08/17/21 Page 4 of 5




                                                                                                   UNITED STATES DISTRICT COURT
                                                                    1
                                                                                                              DISTRICT OF NEVADA
                                                                    2
                                                                    3
                                                                         UNITED STATES OF AMERICA,
                                                                    4
                                                                    5                            Plaintiff,                 No. 2:17-CR-00391-APG-VCF

                                                                    6    v.
                                                                    7                                                       ORDER
                                                                    8
                                                                         DUSTIN M. LEWIS,
                                                                    9
                                                                                                Defendant.
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                   11
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12          This matter coming on the parties’ Stipulation, the Court having considered the
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                        premises therein, and good cause showing, the Court accepts the Stipulation of the parties and
                                                                   14
                                                                        finds as follows:
                                                                   15
                                                                   16          1.      Sentencing in this matter is presently set for August 17, 2021.

                                                                   17          2.      For the reasons set forth in the Stipulation, the defendant has requested a
                                                                   18   continuance of the sentencing hearing until on or after January 3, 2022.
                                                                   19
                                                                               3.      Defendant Lewis is not in custody.
                                                                   20
                                                                               4.      The government agrees to the continuance request set forth in the Stipulation.
                                                                   21
                                                                   22          5.      Based on the agreement of the parties and for all the reasons stated in the

                                                                   23   Stipulation, the Court finds that a continuance of the sentencing hearing is appropriate.
                                                                   24          Accordingly:
                                                                   25
                                                                               1.      The Rule 32 sentencing hearing set for August 17, 2021, is hereby
                                                                   26
                                                                                       VACATED and CONTINUED; and
                                                                   27
                                                                   28


                                                                                                                        4
                                                                    Case 2:17-cr-00391-APG-VCF Document 114 Filed 08/17/21 Page 5 of 5




                                                                            2.    The Rule 32 sentencing hearing in this matter will commence on
                                                                    1
                                                                    2             March 10, 2022 at 9:00 a.m. in LV Courtroom 6C before the Honorable

                                                                    3             Andrew P. Gordon.
                                                                    4
                                                                            IT IS SO ORDERED this 17th day of August 2021:
                                                                    5
                                                                    6
                                                                                                              _______________________________
                                                                    7                                         ANDREW P. GORDON
                                                                    8                                         UNITED STATES DISTRICT JUDGE

                                                                    9
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                   11
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                 5
